          Case 1:20-cv-05428-JMF Document 18 Filed 08/26/21 Page 1 of 2




                                                                                 David B. Harrison
                                                                    830 Morris Turnpike, 2nd Floor
                                                                              Short Hills, NJ 07078
                                                                      dharrison@spiroharrison.com
                                                                       Direct Dial: (973) 232-4109
                                          August 25, 2021

VIA ECF & EMAIL
Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007
Furman_NYSDChambers@nysd.uscourts.gov


       Re:     Nastasi & Associates, Inc. v. Bloomberg, L.P. et al, Index No. 1:20cv5428

Dear Judge Furman:


the above-referenced matter (Docket No. 1:20-cv-
request that the Court re-open the 2020 Action, which the Court dismissed without prejudice after
all parties agreed to stay the 2020 Action. Please accept this letter in lieu of a formal motion.

        As the Court may recall, Nastasi filed the 2020 Action on July 14, 2020 after the Court
dismissed a related action, Docket No. 18-cv-12361 (JMF)
Nastasi filed the 2020 Action, Nastasi was pursuing an appeal of this Court
Original Action in the U.S. Court of Appeals for the Second Circuit. In an effort to save both
judicial and party resources, all parties agreed to stay the 2020 Action and filed a stipulation on
August 18, 2020 confirming such agreement. (ECF No. 15.) On August 19, 2020, the Court
entered an order dismissing the 2020 Action without prejudice, permitting the parties to re-open
the case pending the result of the appeal.

         On May 4, 2021, the Second Circuit issued its summary order, hol
dismissal of the Original Action based on lack of Article III standing was in error and remanded
so that this Court could reconsider its decision regarding real party in interest under Fed R. Civ. P.
17. On August 11, 2021, the Court again dismissed the Original Action, confirming that its
decision regarding Fed. R. Civ. P. 17 was final, and rendering it necessary for Nastasi to re-open




        NEW YORK                       SHORT HILLS                       RED BANK
                   Case 1:20-cv-05428-JMF Document 18 Filed 08/26/21 Page 2 of 2
      Honorable Jesse M. Furman
      August 25, 2021
      Page 2 of 2

      the 2020 Action. (See Original Action, Docket Entry 198.)1 Accordingly, we write to confirm

      that case.

              Please advise whether the Court would prefer formal briefing on this matter or if your
      Honor has any question
      to this matter.


Defendants shall file a response to Plaintiff's letter
motion by September 1, 2021. Plaintiff shall file
any reply by September 3, 2021. In those                                          Respectfully submitted,
submissions, the parties should address the
timeliness of Plaintiff's request given that the                                  SPIRO HARRISON
Court's Order of August 19, 2020, stated that any
motion to reopen had to be filed "within 14 days                                  /s/ David B. Harrison
of a decision by the Second Circuit" in the 2018                                  David B. Harrison
Action. SO ORDERED.                                                               830 Morris Turnpike, Second Floor
                                                                                  Short Hills, NJ
                                                                                  973.232.4109
                                                                                  dharrison@spiroharrison.com
                                          August 26, 2021
                                                                                  Attorneys for Plaintiff Nastasi &
                                                                                  Associates, Inc.


      Cc: All counsel of record via ECF




       As the Court is aware, its basis for dismissing the Original Action rested upon an allegation in a state court

      Nastasi had transferred all of its assets, including its right to bring the claims, to a trust, the Franklin D. Nastasi Trust

      claims of the 2020 Action that it may have had to Nastasi. Since that time, the court in the State Court Action has

      Accordingly, the Court struck the allegation from the State Court Complaint.
